IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
STEPHON DOBY,

              Petitioner,

v.                                                     Case No. 5D18-1025

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 18, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Rachael E. Reese, Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the August 29, 2016

judgments and sentences rendered in Case Nos. 2015-CF-102862 and 2015-CF-

103089, in the Circuit Court in and for Volusia County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.

COHEN, C.J., SAWAYA and PALMER, JJ., concur.